DETAILED ACTION
RE: Orentas et al.
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	Claims 24-44 are pending. Claims 1-23 are canceled.
3.	Claims 24-44 are under examination.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 5/8/2020 has been considered by the examiner.

Claim Objections
5.	Claims 24, 34 and 41-44 are objected to because of the following informalities:  
	Claim 24 is objected to for the recitation of “chimeric receptor (CAR)”. Claim 24 should be amended to recite “chimeric antigen receptor (CAR)”.
	Claim 34 is objected to because it is the CAR not the method which comprises a leader sequence comprising SEQ ID NO:10. The term “wherein the CAR” should be added before “further comprising” in line 1.
Claim 41 is objected to because it is the CAR not the method which comprises an amino acid sequence comprising any one of SEQ ID NOs: 22-24. The term “wherein the CAR” should be added before “comprising” in line 1.
	Claim 42 is objected to for the recitation of “an intracellular portion of a CD28”. The word “signaling” should be added before “portion”.
	Claim 43 is objected to for the recitation of “derived from”.  The term “derived'' is not one, which has a universally accepted meaning in the art nor is it one which has been adequately described in the specification. The primary deficiency in the use of this term is the absence of an ascertainable meaning for the term. 
	Claim 44 is objected to for being a duplicate of claim 41.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 24-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating a hematological cancer that expresses CD22 in a human subject, the method comprising administering to the human subject an effective amount of a chimeric antigen receptor (CAR) T cell to treat the cancer; wherein the CAR comprises an antigen binding domain comprises a heavy chain variable region comprising a CDR1 comprising SEQ ID NO: 1, a CDR2 comprising SEQ ID NO: 2, and a CDR3 comprising SEQ ID NO: 3, and a light chain variable region comprising a CDR1 comprising SEQ ID NO: 4, a CDR2 comprising SEQ ID NO: 5, and a CDR3 comprising SEQ ID NO: 6, a transmembrane domain, and an intracellular T cell signaling domain, does not reasonably provide enablement for a method of treating a cancer that expresses CD22 in a mammal, the method comprising administering to the mammal an effective amount of a chimeric receptor (CAR) to treat the cancer, wherein the CAR comprises an antigen binding domain comprising the amino acid sequence of SEQ ID NOs: 1-6, a transmembrane domain, and an intracellular T cell signaling domain. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988). Wands states at page 1404, 
	''Factors to be considered in determining whether a disclosure would
require undue experimentation have been summarized by the board in Ex
parte Forman. They include (1) the quantity of experimentation necessary,
(2) the amount of direction or guidance presented, (3) the presence or
absence of working examples, (4) the nature of the invention, (5) the state
of the prior art, (6) the relative skill of those in the art, (7) the predictability
or unpredictability of the art, and (8) the breadth of the claims.''

The nature of the invention
Claim 24 is drawn to a method of treating a cancer that expresses CD22 in a mammal, the method comprising administering to the mammal an effective amount of a chimeric receptor (CAR) to treat the cancer that expresses CD22 in the mammal; wherein the CAR comprises an antigen binding domain comprising the amino acid sequence of SEQ ID NOs: 1-6, a transmembrane domain, and an intracellular T cell signaling domain..  

The breadth of the claims and quantity of experimentation
	The claims encompass treating any mammal having any CD22 expressing cancer with a chimeric antigen receptor (a membrane protein). 
The quantity of experimentation in this area is extremely large in view of the unpredictability of protein delivery and cancer treatment. 
Furthermore, the term “an antigen binding domain” is not limited to an antigen binding domain of an antibody. It encompasses non-antibody domains that are capable of binding to an antigen. The phrase “an antigen binding domain comprising the amino acid sequence of SEQ ID NOs: 1-6” broadly encompasses any CD22 binding domains that comprise SEQ ID NOs: 1-6 in any order.  

The unpredictability of the art and the state of the prior art
Zhao et al. (J. Immunol., 2009, 183:5563-5574, IDS filed on 5/8/2020) discloses “A chimeric Ag receptor (CAR) is an artificially constructed hybrid protein containing the Ag binding domains of a single-chain Ab (scFv) linked to T cell signal domains. The main characteristics of CARs are their ability to redirect T cell specificity and killing/effector activity toward a selected target in a non-MHC-restricted manner, exploiting the Ag-binding properties of mAbs (11, 12). This non-MHC-restricted Ag recognition gives T cells expressing CARs the potential ability to recognize tumor cells in patients independent of HLA status, and thus these cells may be able to effectively treat tumors that have lost or down-regulated HLA (a major mechanisms of tumor immune escape). While CAR-engineered T cells would not be impacted by HLA down-regulation, Ag loss has been observed in murine models of ACT, and such events would abrogate the function of any CAR-based gene therapy (13, 14)” (page 5563, 2nd column). Zhao et al. teaches “a new generation of CARs containing both humanized scFv and optimized costimulatory signaling domains may be optimal for clinical trials using CAR-based genetically engineered T cells for the treatment of cancer patients” (page 5564, 1st column). As shown by Zhao, T cells were first transduced with a viral vector encoding a chimeric antigen receptor in vitro, and then administered to an animal for treatment (see page 5564-5565). It has not been shown in the art that any chimeric antigen receptors can be directly administered to a subject for treatment.  
Regarding in vivo delivery of membrane protein, Martin et al. (BioTechniques, 2019, 66(4): 167-170) teaches that the membrane proteins can’t be dissolved in water. Once extracted from the cell membrane, the proteins are made water soluble only when suspended in a detergent that mimics the hydrophobicity of a cell membrane. However, detergent can disrupt the structure and function of membrane proteins as they interfere with inter- and intra-molecular protein-protein interaction (page 167). Martin et al. discloses "It's only when we replace all the hydrophobic residues in the transmembrane regions that we're able to get proteins that are stable and completely free of detergent in an aqueous system". 
Regarding the phrase “an antigen binding domain comprising the amino acid sequence of SEQ ID NOs: 1-6”, it is well established in the art that the formation of an intact antigen-binding site of antibodies generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs or hypervariable regions, which provide the majority of the contact residues for the binding of the antibody to its target epitope (Paul, Fundamental Immunology, 3rd Edition, 1993, pp. 292-295, under the heading “Fv Structure and Diversity in Three Dimensions”).  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the immunoglobulin. It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites (Paul, page 293, first column, lines 3-8 and line 31 to column 2, line 9 and lines 27-30). One of ordinary skill in the art could not predictably extrapolate the teachings in the specification, limited to an antigen binding domain comprising a heavy chain variable region comprising a CDR1 comprising SEQ ID NO: 1, a CDR2 comprising SEQ ID NO: 2, and a CDR3 comprising SEQ ID NO: 3, and a light chain variable region comprising a CDR1 comprising SEQ ID NO: 4, a CDR2 comprising SEQ ID NO: 5, and a CDR3 comprising SEQ ID NO: 6, to any CD22 binding domains of an antibody or non-antibody protein comprising SEQ ID NOs: 1-6 in any orders.  
Regrading treating a mammal, the art recognized that same protein in different species tend to differ in sequence, and that the amount and type of sequence variation is unpredictable (see US 2007/0266449A1, Pub. Date: 11/15/2007, Figure 2). There is no evidence of record indicating that a CAR comprising SEQ ID NOs:1-6 can bind to CD22 of mammals other than human. 
Regarding expression of CD22 in cancer, Ereno-Orbea et al. (Nature Communication, 2017, 8:764: 1-11) teaches that CD22 is a B-cell-restricted antigen and is used in treating blood cancers (abstract).

Working examples
The specification teaches synthesis of anti-CD22 CARs, transduction of PBMC with anti-CD22 CARs and analysis of CAR surface expression on transduced PBMC (Example 1). The specification discloses determination of the lytic activity or reactivity of cells expressing a CAR on leukemia cell lines (Examples 2-4). The specification discloses that cells transduced with the m971 CAR retards the progression of tumor cells and lengthens the duration of survival of mice in vivo as compared to an HA22 CAR (Examples 6 and 7).
However, the specification does not disclose that the CARs alone (membrane proteins) can be delivery in vivo and treat cancer.  The specification does not disclose that the m971 CAR can bind CD22 of mammals other than human. The specification does not disclose SEQ ID NOs: 1-6 can be arranged in any orders and still bind to CD22. The specification does not disclose any non-antibody protein domains comprising SEQ ID NOs: 1-6 (without framework regions) can bind CD22. 

Guidance in the specification
The specification provides no guidance and objective evidence to indicate to one of skill in the art that the broadly recited CARs can be administered to any mammals for treating cancer. 

Level of skill in the art
The level of skill in the art is deemed to be high.

Conclusion
Thus given the unpredictability of the art, the large quantity of research required to define these unpredictable variables, the lack of guidance provided in the specification, the absence of a working example which teaches administration of the CARs, and the negative teachings in the prior art balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to use the claimed CARs for any in vivo treatment. 
	
Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

9.	Claims 24-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10/703,816, in view of Copper et al. (WO 2009/091826A2, pub. date: 7/23/2009, IDS filed on 5/8/2020).
Claims 1-18 of U.S. Patent No. 10/703,816 disclose a method of treating hematological cancer in a human subject, the method comprising administering to the subject a host cell, or a population thereof, in an amount effective to treat the cancer in the subject, wherein the host cell is a T cell and comprises a recombinant expression vector, wherein the recombinant expression vector comprising a nucleic acid comprising a nucleotide sequence encoding a chimeric antigen receptor (CAR) comprising (a) an antigen binding domain which binds to CD22 and comprises an amino acid sequence comprising a heavy chain CDR1 comprising SEQ ID NO: 1, a heavy chain CDR2 comprising SEQ ID NO: 2, a heavy chain CDR3 comprising SEQ ID NO: 3, light chain CDR1 comprising SEQ ID NO: 4, a light chain CDR2 comprising SEQ ID NO: 5, and a light chain CDR3 comprising SEQ ID NO: 6, (b) a transmembrane domain, and (c) an intracellular T cell signaling domain.
The claims are further limited, wherein the antigen binding domain comprising a light chain variable region comprising an amino acid sequence comprising SEQ ID NO: 7,  or a heavy chain variable region comprising an amino acid sequence comprising SEQ ID NO: 8, the antigen binding domain comprising an amino acid sequence comprising SEQ ID NO: 9, the transmembrane domain comprising an amino acid sequence comprising SEQ ID NO: 12 or 18 (which is a CD8 transmembrane domain) and/or an amino acid sequence comprising SEQ ID NO: 15 (which is a CD28 transmembrane domain), the intracellular T cell signaling domain comprising an amino acid sequence comprising SEQ ID NO: 16 or 19 (which is a CD28 signaling domain) , the intracellular T cell signaling domain comprising an amino acid sequence comprising SEQ ID NO: 13 or 20 (which is a CD137 signaling domain) , the intracellular T cell signaling domain comprising an amino acid sequence comprising SEQ ID NO: 14, 17 or 21 (which is a CD3 zeta signaling domain).
The amino acid sequences of SEQ ID NOs: 1-9 and 12-21 are 100% identical to instant SEQ ID NOs: 1-9 and 12-21, respectively. The amino acid sequence of SEQ ID NO: 9 comprises instant SEQ ID NO:11. The claims of the patent disclose a CAR comprising SEQ ID NO:9, a CD8 or CD28 transmembrane domain, CD137 and CD [Symbol font/0x7A] intracellular T cell signaling domains, which anticipates or render obvious the instant SEQ ID NOs: 22 and 23. 
The claims of the patent do not disclose that the CAR comprises a leader peptide of SEQ ID NO:10.
Cooper et al. teaches a human CD19-specific chimeric antigen receptor comprising a GM-CSFα leader peptide having the amino acid sequence of SEQ ID NO:5 (page 24, Example 3 and Fig. 8). The amino acid sequence of SEQ ID NO:5 is 100% identical to instant SEQ ID NO:10.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have included a leader peptide in the CAR of the patent in view of Cooper. One would have been motivated to do so with a reasonable expectation of success as the peptide leader has been included in CARs for targeting newly synthesized protein to secretory pathway, as evidenced by Cooper.
The instant claims are not protected by 35 USC 121, because although the instant application was filed as a divisional application as a result of a restriction in the patent application (16/107,271) which was issued as US Patent No. 10/703,816, the restriction requirement was withdrawn at the time of allowance.

10.	Claims 24-40 and 42-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10/072,078, in view of June et al. (WO 2012/079000A1, pub. date: 6/14/2012, effectively filed date: 12/9/2010, IDS filed on 5/8/2020).
Claims 1-18 of U.S. Patent No. 10/072,078 disclose a chimeric antigen receptor (CAR) comprising (a) an antigen binding domain which binds to CD22 and comprises an amino acid sequence comprising a heavy chain CDR1 comprising SEQ ID NO: 1, a heavy chain CDR2 comprising SEQ ID NO: 2, a heavy chain CDR3 comprising SEQ ID NO: 3, light chain CDR1 comprising SEQ ID NO: 4, a light chain CDR2 comprising SEQ ID NO: 5, and a light chain CDR3 comprising SEQ ID NO: 6, (b) a transmembrane domain, and (c) an intracellular T cell signaling domain.
The claims are further limited, wherein the antigen binding domain comprising a light chain variable region comprising an amino acid sequence comprising SEQ ID NO: 7,  or a heavy chain variable region comprising an amino acid sequence comprising SEQ ID NO: 8, the antigen binding domain comprising an amino acid sequence comprising SEQ ID NO: 9, the antigen binding domain comprises a linker comprising SEQ ID NO: 11, and a leader sequence comprising SEQ ID NO:10, the transmembrane domain comprising an amino acid sequence comprising SEQ ID NO: 12 or 18 and/or an amino acid sequence comprising SEQ ID NO: 15, the intracellular T cell signaling domain comprising an amino acid sequence comprising SEQ ID NO: 16 or 19, the intracellular T cell signaling domain comprising an amino acid sequence comprising SEQ ID NO: 13 or 20, the intracellular T cell signaling domain comprising an amino acid sequence comprising SEQ ID NO: 14, 17 or 21, the CAR comprises SEQ ID NO: 22, 23 or 24.
The amino acid sequences of SEQ ID NOs: 1-24 are 100% identical to instant SEQ ID NOs: 1-24, respectively. 
The claims of the patent do not disclose a method of treating leukemia or lymphoma using T cells modified to express the CAR. 
June et al. teaches a method of treating leukemia or lymphoma in a subject comprising administering to the subject genetically modified T cell expressing a CAR that binds to CD22 (abstract, claims and page 5, lines 13-15). 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified T cells to express the CAR of the patent and further used the modified T cells to treat cancer in view of June. One would have been motivated to do so with a reasonable expectation of success because June et al. teaches using genetically modified T cell expressing a CAR that binds to CD22 to treat cancer (abstract, claims and page 5, lines 13-15). 
The instant claims are not protected by 35 USC 121, because the instant application was not filed before the issuance of US Patent No. 10,072,078. See MPEP 804.01.
The third sentence of 35 U.S.C. 121 prohibits the use of a patent issuing on an application in which a requirement for restriction has been made, or on an application filed as a result of such a requirement, as a reference against any divisional application in a nonstatutory double patenting rejection, if the divisional application is filed before the issuance of the patent. 

11.	Claims 24-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,738,116, in view of Copper et al. (WO 2009/091826A2, pub. date: 7/23/2009, IDS filed on 5/8/2020).
Claims 1-24 of U.S. Patent No. 10,738,116 disclose a method of treating a hematological malignancy in a human patient in need thereof, the method comprising administering to the patient a population of T cells expressing a nucleic acid encoding a CAR in an amount effective to treat the malignancy, wherein the CAR has antigenic specificity for CD19 and CD22, and comprises an anti-CD22 antigen binding domain, an anti-CD19 antigen binding domain, a hinge domain, a transmembrane domain, and an intracellular T cell signaling domain, wherein the CAR comprises the amino acid sequence of SEQ ID NO: 23 or SEQ ID NO: 24, wherein the CAR comprises a CD8 transmembrane domain and a CD8 hinge domain, the CD8 transmembrane domain comprises the amino acid sequence of SEQ ID NO: 26 and the CD8 hinge domain comprises the amino acid sequence of SEQ ID NO: 33, the intracellular T cell signaling domain comprises a 4-1BB intracellular T cell signaling sequence, a CD3 zeta (ζ) intracellular T cell signaling sequence, the 4-1BB intracellular T cell signaling sequence comprises the amino acid sequence of SEQ ID NO: 27, the CD3ζ intracellular T cell signaling sequence comprises the amino acid sequence of SEQ ID NO: 28. 
The amino acid sequence of SEQ ID NO:24 comprises instant SEQ ID NOs: 1-9. A CAR comprising SEQ ID NO:9, a CD8 or CD28 transmembrane domain, CD137 and CD [Symbol font/0x7A] intracellular T cell signaling domains anticipates or renders obvious the instant SEQ ID NOs: 22 and 23. 
The claims of the patent do not disclose that the CAR comprises a leader peptide of SEQ ID NO:10.
Cooper et al. teaches a human CD19-specific chimeric antigen receptor comprising a GM-CSFα leader peptide having the amino acid sequence of SEQ ID NO:5 (page 24, Example 3 and Fig. 8). The amino acid sequence of SEQ ID NO:5 is 100% identical to instant SEQ ID NO:10.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have included a leader peptide in the CAR of the patent in view of Cooper. One would have been motivated to do so with a reasonable expectation of success as the peptide leader has been included in CARs for targeting newly synthesized protein to secretory pathway, as evidenced by Cooper.

12.	Claims 24-44 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 5-14, 16, 17, 23 and 27-31 of copending Application No. 16/907,713 (reference application), in view of June et al. (WO 2012/079000A1, pub. date: 6/14/2012, effectively filed date: 12/9/2010, IDS filed on 5/8/2020) and Copper et al. (WO 2009/091826A2, pub. date: 7/23/2009, IDS filed on 5/8/2020).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 3, 5-14, 16, 17, 23 and 27-31 of copending Application No. 16/907,713 (reference application) disclose an immunotherapy composition comprising T cells genetically modified to express two or more functional CARs, wherein each CAR comprises at least one binding domain, a single transmembrane domain, and at least one intracellular signaling motif, wherein the extracellular antigen binding domain of each of the two or more functional CARs is preceded by a leader peptide, the extracellular antigen binding domain of one of the two or more functional CARs targets CD22, the transmembrane domain comprises a transmembrane domain of CD28 or CD8, the intracellular signaling motifs domain comprises a CD3 zeta intracellular domain, and a costimulatory domain, the costimulatory domain comprises a functional signaling domain of 4-1BB (CD137), the CARs are selected from SEQ ID NOs: 54, 56, 60 and 62. The amino acid sequences of SEQ ID NOs: 54 and 60 comprises instant SEQ ID NOs: 1-8. A CAR comprising SEQ ID NOs: 7 and 8, a CD8 or CD28 transmembrane domain, CD137 and CD [Symbol font/0x7A] intracellular T cell signaling domains anticipates or renders obvious the instant SEQ ID NOs: 22 and 23. 
The claims of the reference application do not disclose a method of treating cancer using the immunotherapy composition, and a leader peptide of SEQ ID NO:10.
June et al. teaches a method of treating leukemia or lymphoma in a subject comprising administering to the subject genetically modified T cell expressing a CAR that binds to CD22 (abstract, claims and page 5, lines 13-15). 
Cooper et al. teaches a human CD19-specific chimeric antigen receptor comprising a GM-CSFα leader peptide having the amino acid sequence of SEQ ID NO:5 (page 24, Example 3 and Fig. 8). The amino acid sequence of SEQ ID NO:5 is 100% identical to instant SEQ ID NO:10.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have used the immunotherapy composition of the reference application to treat cancer in view of June. One would have been motivated to do so with a reasonable expectation of success because June et al. teaches using genetically modified T cell expressing a CAR that binds to CD22 to treat cancer (abstract, claims and page 5, lines 13-15). 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have used the leader peptide of Cooper in the CAR of reference application in view of Cooper. One would have been motivated to do so with a reasonable expectation of success as the peptide leader has been included in CARs for targeting newly synthesized protein to secretory pathway, as evidenced by Cooper.

13.	Claims 24-44 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 10, 11, 13, 14, 16, 17, 23, 32, 34-38 and 40-42 of copending Application No. 16/134,735 (reference application), in view of Copper et al. (WO 2009/091826A2, pub. date: 7/23/2009, IDS filed on 5/8/2020).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 6, 10, 11, 13, 14, 16, 17, 23, 32, 34-38 and 40-42 of copending Application No. 16/134,735 (reference application) disclose a method of treating a subject having a hematological cancer, the method comprising administering to the subject a pharmaceutical composition comprising T cells genetically modified to express two or more functional CARs, wherein each CAR comprises at least one binding domain, a single transmembrane domain, and at least one intracellular signaling motif, wherein the extracellular antigen binding domain of each of the two or more functional CARs is preceded by a leader peptide, the extracellular antigen binding domain of the two or more functional CARs targets CD22, the transmembrane domain comprises a transmembrane domain of CD28 or CD8, the intracellular signaling motifs domain comprises a CD3 zeta intracellular domain, and a costimulatory domain, the costimulatory domain comprises a functional signaling domain of 4-1BB (CD137), the CARs are selected from SEQ ID NOs: 54, 56, 60 and 62. The amino acid sequences of SEQ ID NOs: 54 and 60 comprises instant SEQ ID NOs: 1-8. A CAR comprising SEQ ID NOs: 7 and 8, a CD8 or CD28 transmembrane domain, CD137 and CD [Symbol font/0x7A] intracellular T cell signaling domains anticipates or renders obvious the instant SEQ ID NOs: 22 and 23. 
The claims of the reference application do not disclose a leader peptide of SEQ ID NO:10.
Cooper et al. teaches a human CD19-specific chimeric antigen receptor comprising a GM-CSFα leader peptide having the amino acid sequence of SEQ ID NO:5 (page 24, Example 3 and Fig. 8). The amino acid sequence of SEQ ID NO:5 is 100% identical to instant SEQ ID NO:10.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have used the leader peptide of Cooper in the CAR of reference application in view of Cooper. One would have been motivated to do so with a reasonable expectation of success as the peptide leader has been included in CARs for targeting newly synthesized protein to secretory pathway, as evidenced by Cooper.

14.	Claims 24-44 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 8, 11, 15, 17, 19-24, 26, 27, 30, 32, 34-36 and 38 of copending Application No. 16/613,187 (reference application), in view of Copper et al. (WO 2009/091826A2, pub. date: 7/23/2009, IDS filed on 5/8/2020).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 4, 8, 11, 15, 17, 19-24, 26, 27, 30, 32, 34-36 and 38 of copending Application No. 16/613,187 (reference application) disclose a method of treating cancer in a mammal, the method comprising administering to the mammal a host cell comprising a CAR construct, wherein the CAR construct a chimeric antigen receptor (CAR) amino acid construct comprising: (a) a cleavable domain; (b) a first CAR comprising a first antigen binding domain, a first transmembrane domain, and a first intracellular T cell signaling domain; and (c) a second CAR comprising a second antigen binding domain, a second transmembrane domain, and a second intracellular T cell signaling domain,  the first or second transmembrane domain comprises a CD8 transmembrane domain comprising the amino acid sequence of SEQ ID NO: 19, the first and second T cell intracellular domain comprises a first or second 4-1BB intracellular T cell signaling sequence comprising the amino acid sequence of SEQ ID NO: 20 or a first or second CD3 intracellular T cell signaling sequence comprising the amino acid sequence of SEQ ID NO: 21, wherein the CAR construct comprises the amino acid sequence of SEQ ID NO: 48, 49, 50, 51, 52, 63-69, or 70, wherein the cancer is a hematological malignancy.  Each of the amino acid sequences of SEQ ID NO: 48-52, 63, 65 and 66 comprises instant SEQ ID NOs: 1-9. A CAR comprising SEQ ID NO:9, a CD8 transmembrane domain, CD137 and CD [Symbol font/0x7A] intracellular T cell signaling domains anticipates or renders obvious the instant SEQ ID NO: 22. 
The claims of the reference application do not disclose a leader peptide of SEQ ID NO:10.
Cooper et al. teaches a human CD19-specific chimeric antigen receptor comprising a GM-CSFα leader peptide having the amino acid sequence of SEQ ID NO:5 (page 24, Example 3 and Fig. 8). The amino acid sequence of SEQ ID NO:5 is 100% identical to instant SEQ ID NO:10.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have used the leader peptide of Cooper in the CAR of reference application in view of Cooper. One would have been motivated to do so with a reasonable expectation of success as the peptide leader has been included in CARs for targeting newly synthesized protein to secretory pathway, as evidenced by Cooper.


Conclusion
15.	No claims are allowed.
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/HONG SANG/Primary Examiner, Art Unit 1643